Citation Nr: 1329193	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a depressive disorder.  

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to service connection for drug and alcohol 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to 
February 1975 and from May1, 1978 to September 15, 1991.  
Although he also served in the U.S. Navy from September 16, 
1991 to October 9, 1998, that service has been found to be 
dishonorable for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In May 2013, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

VA treatment records, for example from January 2008, 
document that the Veteran has been diagnosed with a 
depressive disorder as well as PTSD.  Consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has 
characterized the psychiatric issue as entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and a 
depressive disorder.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a 
depressive disorder, and of entitlement to service 
connection for Hepatitis C, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

At the May 2013 Board hearing, which was prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to 
service connection for drug and alcohol dependence.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for drug and 
alcohol dependence have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2013).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2013).

In July 2009, VA received the Veteran substantive appeal of 
the RO's July 2008 denial of service connection for drug and 
alcohol dependence.  During the May 2013 Board hearing, the 
Veteran expressed his wish to withdraw his appeal with 
regard to that issue.  See Board Hearing Transcript (T.) at 
2.  The Board finds that the Veteran's statement 
acknowledging his intention to withdraw the appeal, once 
transcribed as a part of the record of his hearing, 
satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 
355 (1993).  The Veteran has withdrawn his appeal regarding 
this issue, and, hence, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
this issue, and it is dismissed.  

ORDER

The appeal as to the issue of entitlement to service 
connection for drug and alcohol dependence is dismissed.  


REMAND

In documents received by VA in March and August 2008, the 
Veteran contended that he has PTSD due to a personal assault 
that he reports occurred in late 1973.  He reported that 
following the assault he left his duty station at Ft. Lewis, 
Washington and went to Kansas City where his birth family 
resided and he was absent without leave, or on unauthorized 
absence, (AWOL or UA) for two months.  He reported that he 
checked himself into Richards Gebaur Air Force Base Hospital 
on a trumped up illness and that he then returned to Ft. 
Lewis after urging from his family who were concerned that 
he would be arrested.  He reported that upon return to Ft. 
Lewis he was placed on restriction to the barracks to await 
a hearing.  He also reported that he was then granted 
amnesty by his commanding officer.  

He contends that his Hepatitis C is due to drug use and 
risky sexual behavior and attributes this to choices made 
because of his psychiatric disability.  Hence, the appeal as 
to entitlement to service connection for Hepatitis C is 
inextricably intertwined with his appeal as to the issue of 
entitlement to service connection for a psychiatric 
disorder.  

Although the claims file contains extensive personnel 
records from the Veteran's periods of service after his 
initial 1972 to 1975 service, the claims file contains very 
few personnel records from his 1972 to 1975 period of 
service.  It does not appear that VA has obtained complete 
personnel records for that earlier period of service.  This 
determination is supported by the absence in the claims file 
of all but a few such records, and by Personnel Information 
Exchange System (PIES) responses printed in February 2008 
that indicate that records from 1978 to 1998 were requested 
and mailed and evidence as to the facts and circumstances 
surrounding his discharge from the 1972 to 1975 period of 
service were requested and mailed.  Included in the records 
that were obtained is an undated memorandum indicating that 
the Veteran was recommended for General Discharge from the 
1972 to 1975 period of service.  This document indicates 
that he had one Article 15 non-judicial punishment and had 
been counseled five times.  

Given the Veteran's reported stressor, his reports of events 
surrounding such stressor, and the requirements of 38 C.F.R. 
§ 3.304(f)(5) for PTSD claimed as due to in-service personal 
assault, there is a significant probability that his 
complete service personnel records from the 1972 to 1975 
period of service are relevant to the issues on appeal.  

Additionally, his statements indicate that any records of 
treatment in late 1973 at the Richards Gebaur Air Force Base 
Hospital are likely to be relevant to his appeal.  Included 
in the service treatment records that are associated with 
the claims file are three clinical record cover sheets 
documenting admission for treatment at Richards Gebaur Air 
Force Base Hospital and disposition dates of November 30 
1973 and December 3, 1973.  In his February 1975 report of 
medical history, the Veteran indicated that he had been a 
patient in the Richards Gebaur Air Force Base Hospital on 
November 28, 1973.  There are, however, no other records of 
his treatment at Richards Gebaur Air Force Base Hospital.  

For these reasons, a remand is necessary for the RO to 
obtain the service personnel records and any records of 
inpatient (clinical) treatment at Richards Gebaur Air Force 
Base Hospital during the indicated time period.  
Additionally, in order to ensure that all relevant VA 
treatment records are associated with the claims file, such 
records for the period since February 2009 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of relevant 
treatment of the Veteran by VA since 
February 2009 and associate any obtained 
records with the claims file.  If no 
records are obtained, then obtain a 
negative reply from the Denver VA 
treatment system and associate such reply 
with the claims file.  

2.  Obtain records of in-patient treatment 
(clinical records) of the Veteran at the 
Richards-Gebaur Air Force Base Hospital 
for the period from November 1, 1973 to 
January 1, 1974 and associate any obtained 
records with the claims file.  Efforts to 
obtain those records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  If 
the records are not obtained, then obtain 
a negative response or responses, as 
appropriate, and associate such response 
or responses with the claims file.  

3.  Obtain the Veteran's complete military 
personnel file for his period of service 
from November 17, 1972 to February 28, 
1975 and associate those records with the 
claims file.  Efforts to obtain those 
records shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If the records 
are not obtained, then obtain a negative 
response or responses, and associate such 
response or responses with the claims 
file.  

4.  After reviewing any records obtained 
and any other evidence submitted while on 
remand, conduct any additional development 
deemed necessary, including submitting 
such records to an appropriate medical 
professional to determine if the records 
tend to show that the Veteran was the 
victim of personal assault during that 
period of service.  

5.  Then, readjudicate the claims on 
appeal.  If any benefit sought is not 
granted, provide the Veteran and his 
representative with a supplemental 
statement of the case, allow an 
appropriate opportunity for response, and 
then return the appeal to the Board for 
appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


